—Judgment, Supreme Court, New York County (George Daniels, J.), rendered November 3, 1997, convicting defendant, after a jury trial, of attempted burglary in the second degree and possession of burglar’s tools (4 counts), and sentencing him to a term of 7 years concurrent with four concurrent terms of 1 year, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning identification and credibility and find that there was ample evidence from which the jury could infer defendant’s accessorial liability. We have considered and rejected defendant’s remaining arguments on this subject.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Rosenberger, Tom, Saxe and Buckley, JJ.